Title: General Orders, 19 February 1783
From: Washington, George
To: 


                        
                            
                            Head Quarters Newburgh Wednesday February 19th 1783Parole Tunbridge
                            Countersign Vallenstown, Willoughby
                        
                        For the day tomorrow Major Merrill.
                        For duty the 1st Massachusetts regiment.
                        Brigadier General Dayton will give orders for the detachment of Jersey troops Stationed at Wyoming to join
                            their Line immediately—The ordinance Stores and all other articles of Public property which may be at that post will be
                            delivered to such person as shall by authorised by the Secretary at war to receive them—Duplicate receipts must be taken,
                            one of which together with a General report of the command will be deposited at Head Quarters by the Commanding officer on
                            his arrival at camp.
                    